Citation Nr: 1810224	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, herniated nucleus pulposus, L4-L5.

2.  Entitlement to a disability rating in excess of 10 percent for residuals, fracture, right malleolus with degenerative joint, disease.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of those proceedings is of record.

In a November 2014 and May 2017 decision, the Board remanded the appeal for further development.  That development having been completed, this appeal is once again before the Board.

The issues of entitlement to a disability rating in excess of 10 percent for residuals, fracture, right malleolus with degenerative joint, disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals, herniated nucleus pulposus, L4-L5 have shown a limitation of flexion greater than 30 degrees but not greater than 60 degrees throughout the appeals period, with no showings of ankylosis or incapacitating episodes.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals, herniated nucleus pulposus, L4-L5 have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code 5243(2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the case of the Veteran's residuals, herniated nucleus pulposus, L4-L5 (hereinafter lumbar spine), entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected lumbar spine is rated as 20 percent throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Additionally, as the Veteran is evaluated under the rating code for intervertebral disc syndrome, a 20 percent evaluation is warranted for such condition with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected lumbar spine is worse than currently reflected by his evaluation of 20 percent.  In this regard, the Veteran has claimed that his condition causes him great pain and loss of motion.

A review of the Veteran's outpatient treatment records shows that he has been treated for this condition throughout the period of appeals.  Although there have been no range of motion findings provided, there have been notations that the Veteran's condition results in pain and limitation of motion.

The Veteran was provided with a VA examination in September 2010.  At the examination, the Veteran reported that his pain was constant and severe.  The Veteran used a heating pad for the pain at night.  He was unable to take any anti-inflammatory medication because of his hiatal hernia and gastroesophageal reflux disease (GERD).  The Veteran reported he experienced severe spinal flare-ups of pain and spasm on a weekly basis which was precipitated by getting out of bed or after waiting for a period of time.  The Veteran also experienced flare-ups with over-activity and cold, damp weather.  The Veteran's pain was alleviated with rest and stretching exercises.  The Veteran admitted to experiencing a sharp and pulling, pain that radiated into the buttocks, hips, and legs, as well as having an incapacitating episode every week or two, which kept him from going to work or doing anything at home. The episodes usually lasted one to three days.  The Veteran was able to walk more than a quarter mile, but less than a mile.  The Veteran did not use any assistive devices.  

Inspection of the spine revealed normal posture and head position.  The Veteran's gait was normal.  There were no abnormal spinal curvatures.  Objective abnormalities of the thoracolumbar sacrospinals revealed evidence of spasm, tenderness, and pain with motion on both the right and left hand-sides.  

Reflex examination findings of the bilateral lower extremities were normal, measuring at two plus.  Sensory exam findings of the bilateral lower extremities were normal to pain, pinprick vibration, light touch, and position sensation.  Detailed motor exam of the bilateral lower extremities were normal, measuring five out of five.  

Range of motion for the lumbar spine was; forward flexion 0 to 45 degrees (normal is 0 to 90 degrees), backward extension 0 to 5 degrees (normal is 0 to 30 degrees), right lateral flexion 0 to 20 degrees (normal is 0 to 30 degrees), left lateral flexion 0 to 20 degrees (normal is 0 to 30 degrees), right lateral rotation 0 to 20 degrees (normal is 0 to 30 degrees), and left lateral rotation 0 to 25 degrees (normal is 0 to 30 degrees).  The combined range of motion was 135 degrees.  

Objective evidence of pain was noted with active and repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner confirmed the Veteran's diagnosis of residuals, herniated nucleus pulposus, L4-L5.

The Veteran was provided with an additional VA examination in January 2012.  The examiner confirmed the diagnosis of residuals, herniated nucleus pulposus, L4-L5.  Upon physical examination, range of motion testing showed forward flexion to 40 degrees; extension to 5 degrees; right and left lateral flexion to 1 degrees; and right and left lateral rotation to 10 degrees.  With repetitions, there was no additional limitation of range of motion.  There was evidence of pain on movement and localized tenderness on palpation.  The Veteran had guarding or muscle spasm severe enough to result in an abnormal gait.  There was no evidence of intervertebral disc syndrome with incapacitating episodes or ankylosis.  It was noted that x-rays from September 2010 indicated arthritis.

The Veteran was provided with additional VA examination in July 2016.  The examiner confirmed the diagnosis of residuals, herniated nucleus pulposus L4-L5.  On objective range of motion testing, forward flexion was reduced to 40 degrees. Extension was limited to 5 degrees.  Lateral flexion was limited to 15 degrees bilaterally and lateral rotation was limited to 10 degrees bilaterally.  There was objective evidence of pain, during range of motion testing.  There was localized tenderness in the lumbar spine.  Repetitive range of motion testing, of the thoracolumbar spine, elicited additional pain; however, there was no additional range of motion loss.  There was guarding of the thoracolumbar spine, which did not result in abnormal gait or abnormal spinal contour.  The Veteran did not report flare-ups affecting the back.  There were no showings of ankylosis or incapacitating episodes.

The Veteran was provided with an additional VA examination in October 2017.  The Veteran reported chronic dull pain that radiated down his legs.  The pain was treated with medication.  Physical examination revealed range of motion limited by pain.  The Veteran had localized tenderness or pain on palpation.  The Veteran rated his pain as 4 out of 10.  The Veteran reported the use of a cane.  Range of motion testing revealed a flexion of 70 degrees; extension of 15 degrees; bilateral lateral flexion of 25 degrees; and bilateral later rotation of 25 degrees.  There was no additional pain or loss of motion on repetition.  

Values only reflected active range of motion testing, as the VA examiner determined that passive range of motion testing was not feasible as it could not be performed in a safe and reasonable manner.  Additionally, it was noted that non-weight bearing assessment is not applicable.  There is no objective evidence of pain when the spine is in a non-weight bearing position at rest.  There were no showings of ankylosis or incapacitating episodes.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's lumbar spine more nearly approximates an evaluation of 20 percent for the entire period of appeal.  The evidence of record shows that the Veteran's lumbar spine range of flexion has been consistently shown as greater than 30 degrees, albeit with pain on motion.  Thus, in accordance with the Rating Schedule, only a 20 percent evaluation is warranted where there is painful motion and limitation of motion greater than 30 degrees but less than 60 degrees.

A higher evaluation is not warranted unless there are showings of ankylosis or incapacitating episodes, neither of which have been shown by the medical evidence of record.  In regard to incapacitating episodes, although it is noted that the Veteran complained of this there was no evidence of bed rest prescribed by doctors.  Further, with respect to flare-ups reported, the description the Veteran provided possessed an element of inconsistency where he declared he could not do anything when one occurred, yet he relieved it by stretching (an obvious activity).  It also is noted that when the Veteran described his pain as constant and severe (which would seem essentially at its worst) in 2010, his forward flexion was to 45 degrees, well within the range of a 20 percent evaluation.  Forward flexion has since improved to 70 degrees.  Given this, and that the rating schedule generally contemplates exacerbations, and the rating code for the disability at issue contemplates pain by its own terms, the Board concludes an increased evaluation for the Veteran's lumbar spine disability7 is not warranted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals, herniated nucleus pulposus, L4-L5, is denied.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, the Board previously asked the RO in its May 2017 Remand to provide the Veteran with a new VA examination for his right ankle disability.  In this regard, it was noted that another examination of the Veteran's right ankle was necessary to meet the requirements set out by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that the final sentence of 38 C.F.R. § 4.59 requires that, for weight-bearing joints, VA examinations must include joint testing for pain on both active and passive motion and in weight-bearing and non-weight bearing situations and, if possible, with range of motion measurements of the opposite undamaged joint.  As this had not been done in previous examinations, the Board asked the RO to obtain such an examination in accordance with that holding.  The Board also asked that an explanation be provided if such testing was not warranted or not feasible if both active and passive values were not provided.

It is noted that the RO obtained a new VA examination in October 2017.  However, the examiner did not appear to conduct range of motion testing in both passive and active modalities for the Veteran's right ankle.  Further, the VA examiner did not provide any explanation as to why such testing is not warranted or not feasible if both active and passive values were not provided.

As such, the Board finds that the examiner failed to comply with the instructions of the May 2017 and, thus, the claims file must be returned so that the examiner may provide the requested range of motion values or provide any explanation as to why such testing is not warranted or not feasible if both active and passive values are not provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records. The RO should secure any necessary authorizations, and attempt to obtain copies of the identified records.

2. Thereafter, schedule the Veteran for another examination of his right ankle to ascertain its severity. The claims file should be made available to and reviewed by the examiner.  All indicated studies, and tests should be performed. 

In light of Court requirements, the examiner should identify functional impairments during flare-ups, if those are described, and record the results of range of motion testing on both active and passive motion and in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If such testing is not warranted or feasible, the examiner should explain why that is the case.  

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


